Order, Supreme Court, Bronx County (Kenneth L. Thompson, J.), entered January 14, 2004, as amended January 22, 2004, which, to the extent appealed from as limited by the briefs, denied third-party plaintiff Lehr’s cross motion for common-law indemnification against defendant Wood-Pro II Installers and for contractual indemnification against defendant/third-party defendant William Summerville, Inc. and third-party defendant Nastasi & Associates, unanimously affirmed, without costs.
The liability assigned to Lehr will not necessarily be vicarious, since it undertook responsibility for safety oversight at the work site, including maintaining the work area free of scattered materials (Labor Law § 241 [6]; Industrial Code [12 NYCRR] § 23-1.7 [e] [2]). Issues of fact exist as to whether Lehr failed to discharge that duty, and whether that violation contributed to plaintiffs injury (see e.g. DeSimone v Structure Tone, 306 AD2d *24390 [2003]), thus precluding any grant of summary judgment to Lehr on its indemnification claims (Boss v Integral Constr. Corp., 249 AD2d 214, 215 [1998]). Concur — Andrias, J.E, Saxe, Sullivan, Ellerin and Sweeny, JJ.